internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-107545-99 cc dom corp b4 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved dates of conferences taxpayer target acquiring acquisition convertible preferred convertible debentures year year year year date a date b a b c d e f g h i j k l issues does sec_1059 of the internal_revenue_code numbered sec_1059 b in the taxable_year involved in this case apply to a redemption of all of one class of preferred_stock of a corporation not accompanied by a redemption of the common_stock of the corporation because the redemption is not pro_rata as to all shareholders although it is pro_rata with respect to the class of stock being redeemed for purposes of determining whether sec_1059 applies to preferred_stock because the stock is structured to avoid the other provisions of sec_1059 and to enable corporate shareholders to reduce tax through a combination of dividends received deductions and loss on the disposition of the stock is it sufficient that the stock have the effect of producing the tax result described in sec_1059 or must the issuer of the stock have had a purpose or motive of helping the shareholders achieve that tax result is a loss on the disposition of convertible debentures and common_stock following an allocation_of_basis to those securities resulting from a redemption treated as a dividend disallowed by the regulations under sec_165 which require that a loss be bona_fide before it can be deducted under the facts of this case does the commissioner’s authority under sec_446 to compute taxpayer’s income under a method_of_accounting that will clearly reflect taxpayer’s taxable_income permit the commissioner to change the amount of the distribution received by taxpayer conclusions the redemption of the class of preferred_stock not accompanied by a redemption of common_stock is not pro_rata as to all shareholders because all shareholders refers to all shareholders of all classes of stock of the corporation for sec_1059 to apply to preferred_stock the issuer of the stock must have had a purpose or motive of helping the shareholders achieve the tax result described in that provision we are not prepared to conclude that the capital_loss claimed by taxpayer upon the disposition of the convertible debentures is not bona_fide in the absence of a briefing of the issue by the examining agent and taxpayer and further factual development pertinent to the issue under the facts of this case the commissioner’s authority to compute taxpayer’s taxable_income does not permit the commissioner to change under sec_446 the amount of the distribution received by taxpayer facts taxpayer a corporation made an investment in common_stock and convertible preferred_stock of target a corporation beginning in year before the time of the acquisition taxpayer’s interest in target did not exceed a percent less than a majority on a fully diluted basis taxpayer was represented on target’s board_of directors but gave up its seats on target’s board in a transaction a short time before the acquisition in year acquiring a corporation completed the acquisition of the stock of target in a transaction treated as a purchase for federal_income_tax purposes the acquisition in the acquisition taxpayer and other target shareholders received various forms of consideration including convertible exchangeable preferred_stock of acquiring convertible preferred the convertible preferred had a fixed dividend rate of b percent was nonvoting and could be converted by the shareholder into acquiring common_stock also acquiring at its option could redeem the convertible preferred for cash or convertible debentures described below however the stock generally could not be redeemed until year taxpayer owned approximately c percent of acquiring’s convertible preferred because the acquisition was treated as a taxable transaction taxpayer took a cost_basis in the convertible preferred dollar_figured in year taxpayer purchased less than one percent of acquiring common_stock on the open market in year acquiring redeemed all of the convertible preferred in exchange for issuing the convertible debentures to the convertible preferred shareholders including taxpayer there was no redemption of acquiring common_stock the convertible debentures had a yield of b percent the same yield as the convertible preferred and permitted the shareholder to receive the same amount of acquiring common_stock that the shareholder would receive under the terms of the convertible preferred based on the same conversion ratio taxpayer treated the redemption as one that did not change its proportionate interest in acquiring due to the application of option attribution under sec_318 accordingly it treated the fair_market_value of the convertible debentures dollar_figuree as a dividend under sec_302 and sec_301 taxpayer claimed the dividends received deduction of percent of the distribution dollar_figuref under sec_243 and recognized taxable dividend income of dollar_figureg for purposes of this technical_advice_memorandum only we assume that taxpayer correctly treated the redemption as a dividend and properly claimed the dividends received deduction taxpayer took a fair_market_value basis in the convertible debentures taxpayer also invoked the rule_of sec_1_302-2 of the income_tax regulations to allocate the basis of the redeemed convertible preferred dollar_figured to both the convertible debentures and its shares of acquiring common_stock allocating basis between them based on their respective fair market values this allocation increased the combined basis of the debt and stock to dollar_figureh it is not certain that the allocation_of_basis to the convertible debentures is correct because these debt securities are not stock reg sec_1_302-2 does not explicitly in a number of transactions later in year taxpayer disposed of its entire investment in acquiring taxpayer sold all of its acquiring common_stock for cash and either sold or had acquiring redeem all of its convertible debentures for cash taxpayer claimed a substantial loss dollar_figurei on the sale or redemption of its acquiring convertible debentures as a result of its allocation_of_basis from the redeemed convertible preferred to that debt the field determined that taxpayer made a substantial economic gain dollar_figurej on its investment in acquiring but is claiming an artificial loss the field seeks to reduce or eliminate the loss claimed by taxpayer whether on the acquiring stock or debentures on alternative grounds a the basis of the convertible preferred allocated to the acquiring convertible debentures or acquiring common_stock should be reduced by the nontaxable portion of the dividend under sec_1059 b no loss was realized within the meaning of sec_165 or c the loss did not clearly reflect income under sec_446 introduction to sec_1059 law and analysis in the taxable years at issue in this case sec_1059 provided generally that if any corporation receives any extraordinary_dividend with respect to any share of stock and such corporation has not held such stock for more than years before the dividend_announcement_date the basis in such corporation in such stock will be reduced but not below zero by the nontaxed_portion of such dividends and the corporation shall treat as gain from the sale_or_exchange of any stock for the taxable_year in which the sale_or_other_disposition of the stock occurs an amount equal to the aggregate nontaxed portions of any extraordinary dividends with respect to such stock which did not reduce the basis of such stock by reason of the limitation on reducing basis below zero under sec_1059 the nontaxed_portion of an extraordinary_dividend is the amount of the dividend reduced by the taxable_portion of the dividend after the application of the dividends received deduction of sec_243 sec_1059 which was numbered sec_1059 in year provides that if a redemption is not pro_rata as to all shareholders any amount treated as a dividend under sec_301 with respect to the redemption is treated as an extraordinary_dividend without regard to how long the taxpayer held the stock sec_1059 provides that any dividend with respect to disqualified authorize the allocation_of_basis to debt that issue is not addressed in this technical_advice_memorandum the field states that it would not make a difference in taxpayer’s tax_liability whether the basis was allocated to the debt and the stock or entirely to the stock because both were disposed of in the same taxable_year preferred_stock is treated as an extraordinary_dividend without regard to the period for which the taxpayer held the stock disqualified_preferred_stock is defined in sec_1059 as stock preferred as to dividends if a such stock has a dividend rate which declines or can reasonably be expected to decline in the future b the issue_price of such stock exceeds its liquidation rights or stated redemption price or c the stock is otherwise structured to avoid the other provisions of sec_1059 and to enable corporate shareholders to reduce tax through a combination of dividends received deductions and loss on the disposition of the stock sec_1059 does not apply directly to the redemption of the convertible preferred because taxpayer held the stock for more than two years however if either sec_1059 or f applies to the redemption of taxpayer’s convertible preferred_stock in acquiring for convertible debentures the basis of the stock at the time of the redemption must be reduced by the amount of the dividends received deduction taken by taxpayer issue sec_1059 meaning of not pro_rata as to all shareholders sec_1059 requires that a corporate shareholder’s basis be reduced if a redemption of its stock that is treated as a dividend is not pro_rata as to all shareholders in this case all of the convertible preferred was redeemed in year but the common_stock of acquiring was not redeemed in year taxpayer argues that the phrase not pro_rata as to all shareholders is applied by looking only to the class of stock being redeemed a class by class approach under that interpretation the redemption is pro_rata and sec_1059 does not apply we conclude however that the better interpretation is that not pro_rata as to all shareholders refers to all shareholders of all classes of stock in the corporation an aggregate approach under that interpretation the redemption is not pro_rata and therefore sec_1059 applies the literal language of sec_1059 is not pro_rata as to all shareholders the use of all shareholders without limitation strongly suggests that the phrase means pro_rata with respect to all shareholders of the corporation however the words of a statute should be interpreted in light of the purpose of the statute indicated by the legislative_history we find the aggregate approach best carries out the legislative purpose of sec_1059 the legislative_history to sec_1059 does not indicate how it applies to a corporation with multiple classes of stock the only available statement of legislative intent for sec_1059 appears in the conference_report on the tax_reform_act_of_1986 in general a distribution_in_redemption_of_stock that is essentially_equivalent_to_a_dividend is treated as a dividend for tax purposes sec_302 a redemption of the stock of a shareholder is essentially_equivalent_to_a_dividend if it does not result in a meaningful reduction in the shareholder’s proportionate interest in the distributing_corporation apart from certain cases in which a shareholder’s interest is completely terminated or is reduced by more than percent present law is unclear regarding what constitutes a meaningful reduction in interest the conferees understand that in some cases individual distributees take the position that a redemption is a sale_or_exchange while corporate distributees take the position it is a dividend finally under the conference agreement the term extraordinary_dividend includes any redemption of stock that is non-pro rata again irrespective of the holding_period of the stock or the relative size of the distribution h_r conf_rep no 99th cong 2d sess ii-163 vol c b emphasis added the sec_1059 legislative_history indicates congress intended for basis_reduction to occur in redemptions if corporate shareholders can plausibly claim that a redemption is a dividend and individuals having a similar amount and proportion of stock redeemed can plausibly claim capital_gain treatment this situation can arise because of uncertainty regarding whether some redemptions result in a meaningful reduction of interest justifying exchange treatment under sec_302 the meaningful reduction test to determine dividend_equivalence under sec_302 is done on an aggregate of all classes basis in 397_us_301 shareholder a owned all of x corporation’s preferred_stock and a and his wife and children together owned all of x’s common_stock x redeemed all of a’s preferred_stock the supreme court held that the redemption of preferred_stock was equivalent to a dividend under sec_302 because a under sec_318 directly and constructively owned all of x’s common_stock including stock owned by his wife and children and therefore there was no meaningful reduction in the taxpayer’s proportionate interest in the corporation because the meaningful reduction issue congress expressed concern about in the sec_1059 legislative_history is analyzed using an aggregate approach we find it appropriate to apply sec_1059 using an aggregate approach at first blush it might appear that the aggregate approach would make every redemption of an entire class of stock an extraordinary_dividend we note however that sec_1059 applies only to corporations further sec_1059 only applies to redemptions that fail the tests of sec_302 and are therefore treated as distributions of property under sec_302 and sec_301 issue sec_1059 substantive issue sec_1059 treats a dividend with respect to disqualified_preferred_stock as an extraordinary_dividend and requires the corporate shareholder to reduce basis under sec_1059 without regard to the holding_period of the stock under sec_1059 disqualified_preferred_stock includes stock structured to avoid the other provisions of sec_1059 and to reduce the shareholder’s tax through a combination of dividends received deductions and loss on the disposition of the stock the field contends that sec_1059 applies because the convertible preferred was structured to avoid other rules of sec_1059 and to permit tax_avoidance they cite two features of the convertible preferred a the stock was generally not redeemable within two years from the date_of_issuance minimizing the likelihood it would be redeemed while the two-year holding_period of sec_1059 was in effect and b the issuing_corporation could redeem the convertible preferred for convertible debt resulting in option attribution under sec_318 option attribution allowed a corporate shareholder to claim distribution treatment under sec_301 receive a dividends received deduction and by transferring basis obtain a loss on the disposition of acquiring common_stock or the convertible debentures the legislative_history of sec_1059 does not provide examples of transactions sec_1059 was intended to affect the house report states that sec_1059 is not intended to apply to dividend rate declines caused by unforeseen downturns in the issuer’s business h_rep_no 101st cong 1st sess a senate print from the senate_finance_committee adds that the provision also should not apply to floating rate or auction_rate_preferred_stock whose dividend rate declines due to prevailing market conditions s prt no 101st cong 1st sess this legislative_history indicates congress intended for dividends on some preferred_stock to escape basis_reduction the redemption of the convertible preferred if it is properly treated as equivalent to a dividend under sec_302 and sec_301 provides both a dividends received deduction and an apparently artificial loss due to a transfer of the basis of the convertible preferred to either the convertible debentures or the acquiring common_stock using sec_1_302-2 therefore the stock appears to have the tax reduction effect described in sec_1059 however sec_1059 requires that the stock be structured to avoid the other provisions of sec_1059 and to allow tax_avoidance the legislative_history does not discuss the meaning of structured but the word connotes a purposeful design for sec_1059 to apply the issuing_corporation must have had a purpose or motive of helping the shareholders achieve a result of avoiding the other provisions of sec_1059 and reducing tax as described in sec_1059 it is not necessary for the shareholders receiving the preferred_stock to have participated in developing the stock terms so long as the issuer had a purpose or motive of helping them avoid taxes in the proscribed manner in considering whether preferred_stock was structured to avoid one considers all facts and circumstances including both the terms of the stock and the business and economic circumstances surrounding its issuance the facts presented in the request for technical_advice and supplemental documents do not allow a current conclusion that the convertible preferred is described in sec_1059 additional facts that would tend to support a finding that the convertible preferred was structured to avoid might include evidence that the stock was distributed or marketed particularly to corporate shareholders or evidence that the terms of the stock were directed by acquiring’s tax advisors with a view to giving its shareholders a combination of a dividends received deduction and a basis shift setting up an artificial loss on the other hand evidence that the convertible preferred was issued to many noncorporate shareholders or issued to all shareholders of all types who exchanged target stock for acquiring stock in the acquisition would tend to point away from a finding that the stock was described in sec_1059 issue sec_165 sec_165 permits the deduction of any loss sustained during the taxable_year and not compensated by insurance or otherwise under sec_1_165-1 however only a bona_fide loss is allowable and substance and not mere form shall govern in determining a deductible loss although an argument could be made that the year capital_loss realized by taxpayer upon the disposition of acquiring convertible debentures should be disallowed because it was not bona_fide we are not prepared to reach that conclusion in the absence of a briefing of the issue by the examining agent and taxpayer and further factual development pertinent to the issue issue sec_446 sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_1_446-1 provides that the term method_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income a method_of_accounting which reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily be regarded as clearly reflecting income provided all items of gross_income and expense are treated consistently from year to year sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the income_tax regulations sec_1_446-1 provides that no method_of_accounting will be regarded as clearly reflecting income unless all items of gross_profit and deductions are treated with consistency from year to year the commissioner may authorize a taxpayer to adopt or change to a method_of_accounting permitted by this chapter although the method is not specifically described in this part if in the opinion of the commissioner income is clearly reflected by the use of such method further the commissioner may authorize a taxpayer to continue the use of a method_of_accounting consistently used by the taxpayer even though not specifically authorized by the regulations in this part if in the opinion of the commissioner income is clearly reflected by the use of such method sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in the computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting in addition a change in the method_of_accounting does not include an adjustment with respect to the addition to a reserve for bad_debts or an adjustment in the useful_life of a depreciable asset although such adjustments may involve the question of the proper time for the taking of a deduction such items are traditionally corrected by adjustments in the current and future years a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts on the other hand for example a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting for purposes of analyzing the sec_446 issue we will assume that taxpayer treated the transactions that are the subject of this technical_advice_memorandum in conformity with all of the applicable code and regulation provisions as the field described the facts for a period of time prior to year taxpayer was a shareholder in acquiring in year taxpayer liquidated its interest in acquiring if taxpayer simply had sold the preferred_stock in which it had a basis of dollar_figured for its fair_market_value on the date of distribution of dollar_figuree taxpayer would have recognized a gain of dollar_figurek instead the preferred_stock was redeemed and taxpayer reported a dividend of dollar_figuree and a dividend received deduction of dollar_figuref thus taxpayer had taxable_income of dollar_figureg as a result of the redemption taxpayer reported a basis in the debentures of dollar_figureh consisting of the fair_market_value of the debentures of dollar_figuree increased by a portion of taxpayer’s basis in the preferred_stock of approximately dollar_figured if taxpayer immediately sold debentures for their fair_market_value of dollar_figuree taxpayer would have recognized a loss of dollar_figured the loss on the sale of the debentures netted against the taxable_income from the redemption is dollar_figurel the difference between the net_loss of dollar_figurel and the gain of dollar_figurek taxpayer would have recognized had taxpayer simply sold the preferred_stock is dollar_figuref the amount of the dividend received deduction thus although taxpayer disposed of its investment in acquiring for an amount greater than its original_basis in acquiring taxpayer recognized a loss the field argues that under these facts taxpayer’s income is not clearly reflected under the authority to compute taxpayer’s income under a method_of_accounting that will clearly reflect taxpayer’s taxable_income the field proposes to reduce the amount of the distribution by taxpayer’s basis in the preferred_stock although the facts presented by the field on this point are not sufficient presumably the field would then reduce the amount of the dividend received deduction which will in turn increase taxpayer’s taxable_income the issue of clear_reflection_of_income arises in the context of a taxpayer’s method_of_accounting if a taxpayer’s method_of_accounting fails to clearly reflect its income the commissioner may compute the taxpayer’s income under a method_of_accounting that will clearly reflect the taxpayer’s income although the phrase method_of_accounting is not defined in the code or the regulations it is generally understood to mean any regularized practice or procedure for determining when to recognize items of income and expense stephen f gertzman federal tax_accounting dollar_figure 2d ed methods_of_accounting are the particular means for determining when to recognize assets liabilities and items of income and expense consistently the underlying assumption of tax_accounting is that a method_of_accounting determines the time when an item_of_income and expense is to be recognized or reported for tax purposes it does not determine the aggregate amount of income or expense to be recognized from any particular transaction or series of transactions which should be the same under any method_of_accounting gertzman supra in the present case the field’s proposal would not change when taxpayer will recognize the gain_or_loss on the disposition of its investment in acquiring but it would permanently change the amount of taxpayer’s gain_or_loss therefore the proposed_adjustment of the amount of the distribution to be made by the field would not constitute a change in taxpayer’s method_of_accounting and therefore it would not be authorized under sec_446 sec_446 authorizes the commissioner to compute the taxpayer’ sec_2 in any event we believe the field’s concern in this case is with the amount of taxpayer’s income and not with the time for recognizing that income taxable_income under a different method_of_accounting which will alter the time when an item_of_income or expense will be recognized but it does not authorize the commissioner permanently to change the amount of the taxpayer’s taxable_income because we believe the field’s proposal will change the amount of taxpayer’s gain_or_loss on the transaction and will not simply alter the time when the gain_or_loss will be recognized we do not believe that the adjustment is authorized under sec_446 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
